Citation Nr: 1600997	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  08-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to September 1973.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In June 2009, November 2011, July 2013, November 2013, June 2014, January 2015, and June 2015, the Board remanded the claim for additional development.  The issue is, once again, before the Board for adjudication.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has hallux valgus due to a disease or injury in service.


CONCLUSION OF LAW

The criteria for establishing service connection for hallux valgus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2007.  The claim was last adjudicated in September 2015.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, Social Security records, written statements of the Veteran, and VA examination reports.

The Veteran was also afforded a Board hearing with the undersigned in December 2008.  During the hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2015).

Pursuant to the June 2009 Board remand, VA obtained additional treatment and Social Security records.  Pursuant to the November 2011 Board remand, VA afforded the Veteran an additional VA foot examination.  Because that examination report lacked a nexus opinion, the Board remanded the claim a third time in July 2013 for an additional VA examination.  Because that examination report did not adequately address the evidence of record, the Board remanded the claim a fourth time in November 2013 for an additional examination by a physician.  Because VA instead obtained an addendum opinion from a physician assistant, the Board remanded the claim a fifth time in June 2014 for an additional opinion from a podiatrist.  Because VA instead obtained an opinion from a resident physician who was not a podiatrist, the Board remanded the claim a sixth time in January 2015 for an additional opinion from a podiatrist.  Because VA instead obtained another opinion from a resident physician instead of a podiatrist, the Board remanded the claim a seventh time in June 2015 for an opinion from "a board certified podiatrist or, if none is available, an otherwise equally qualified examiner, such as an orthopedic surgeon."  Pursuant to the June 2015 Board remand, VA obtained an opinion from a resident physician with training in orthopedic surgery.  The Board therefore finds there was, eventually, substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Analysis

The Veteran claims that he developed hallux valgus as a result of his active duty service.  The Veteran is currently service connected for bilateral hammertoes and tinea pedis.  

The Veteran's service treatment records do not mention hallux valgus, but do note other foot disorders.  His October 1971 entrance examination notes pes planus.  In November 1971, he complained of sore feet through his arches and instep; no clear diagnosis resulted from this complaint.  In August 1972, the Veteran complained again of sore feet and was diagnosed with possible athlete's foot.  Athlete's foot is a common term for tinea pedis.  Dorland's Illustrated Medical Dictionary, 1930 (32nd ed. 2012).  The Veteran's September 1973 separation examination contains no mention of any foot disorder and deems him qualified for active duty.

The first mention of a diagnosis of hallux valgus in the Veteran's treatment records is in January 2005, more than thirty years later.  

During the December 2008 Board hearing, the Veteran testified that his foot problem in service was not athlete's foot but was something "worse than that" that he could not identify.  He testified that he could remember no specific injury to his feet during his active duty service and had no issues with unduly tight-fitting shoes.  The factors the Veteran cited as potentially injurious during his hearing were itchy socks and exposure to unsanitary conditions while not wearing footwear.  The Veteran also admitted that he did not know what the term "hallux valgus" means.  Hallux valgus is "angulation of the great toe away from the midline of the body, or toward the other toes."  Dorland's at 818.

The Veteran was afforded a VA examination in June 2007.  The June 2007 examiner diagnosed the Veteran with bilateral pes planus and hallux valgus.  The examiner opined that "the flexible pes planus has resulted in progressing to the hallux valgus deformity that he currently has" and that  "walking barefoot on board the ship is less likely than not resulted in aggravation of his pes planus and his subsequent hallux valgus."

The Veteran was afforded a second VA examination in July 2012, by a physician assistant.  The July 2012 examiner reviewed the Veteran's service treatment records and concluded that his reported symptoms were consistent with the eventual diagnosis of athlete's foot.  The examiner diagnosed the Veteran with bilateral hallux valgus but offered no opinion as to nexus to service.  

The Veteran was afforded a third VA examination in August 2013, by a different physician assistant.  The August 2013 examiner diagnosed the Veteran with bilateral hallux valgus.  The examiner opined that it was less likely than not that this disorder was etiologically related to any in-service injury, event, or illness.  The examiner's rationale was that there "was no evidence of chronic or ongoing big toe/small toe foot pain, fracture, or dislocation, deformity or injury such as hallux valgus or hammertoes in service record."  The examiner opined that the more likely causes of the Veteran's hallux valgus were "multifactorial problems and aging" and that there was "no evidence to directly connect of his current hallux valgus to his service record findings of foot soreness."  

In February 2014, the August 2013 VA examiner provided an addendum opinion.  The examiner added that he could not consider the Veteran's in-service foot complaints to be the cause of his current hallux valgus without evidence of complaints or treatment in the intervening decades and that he could not determine the cause of the Veteran's hallux valgus "with any degree of medical certainty" "without resorting to pure speculation."

In September 2014, VA obtained an additional medical opinion from a resident physician.  The September 2014 examiner opined that hallux valgus was less likely than not to be related to active duty service.  His rationale was that the "etiology of hallux valgus is multifactorial and cannot be directly correlated to his service."  He added that "While the patient does have flexible pes planus, it is unlikely that caused his hallux valgus despite the 2007 exam."  

The Veteran was afforded a fourth VA examination in February 2015, by a different resident physician.  The February 2015 examiner opined that hallux valgus was less likely than not to be related to active duty service.  His rationale was that "there is no evidence of contributing factors in the patients military service record" and that the Veteran's in-service complaints of sore feet "cannot conclusively be causal of his current diagnosis."  He further opined that the etiology of hallux valgus is "multifactorial" and "there is no direct cause of his hallux valgus because of his flexible pes planus."  Lastly, he opined that the Veteran's "hammertoes (which are mild) do not aggravate his hallux valgus" because they "are a separate issue."

In September 2015, VA obtained an additional medical opinion from a resident physician with training in orthopedic surgery.  The September 2015 examiner, like all previous examiners who provided nexus opinions, opined that the Veteran's hallus valgus was less likely than not to be related to his active duty service.  His rationale was that "hallux valgus is a gradual process," is "multifactorial in nature," and is "not the result of a sudden injury and not related to service duties, etc."  The examiner cited the brief duration of the Veteran's active duty service as a factor making any nexus to his current hallux valgus particularly unlikely.  He further opined that the June 2007 examiner was incorrect to find any causal relationship between hallux valgus and pes planus and that hammertoes "have no impact on the progression of a hallux valgus deformity."

The only evidence in favor of the Veteran's claim of a nexus between his current hallux valgus and his active service consists of his own statements.  The Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, this claim turns on the medical matter of nexus to service, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Laypeople without the appropriate medical training and expertise are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Hence, the lay assertions in this regard have no probative value.  Laypeople are not competent to provide a medical nexus opinion regarding the cause or aggravating factors of hallux valgus.  This is particularly so when, as the Veteran admits, he does not know what hallux valgus is.  

In light of the evidence of record discussed above, the competent medical evidence weighs against a finding of a nexus between the Veteran's hallux valgus and an in-service injury or event.  Although it would have been preferable if the medical opinions of record had provided more thorough rationales, of the six medical professionals who provided opinions, not one found any possibility of a relationship between hallux valgus and active duty service.  The only opinion that found a link between hallux valgus and anything that existed during the Veteran's active duty service was that of the June 2007 examiner, who found that hallux valgus was etiologically linked to pes planus, which clearly and unmistakably predated active duty service, and that it was less likely than not that active duty service aggravated pes planus to cause hallux valgus.  Because three medical professionals have expressed disagreement with the June 2007 examiner's opinion that the Veteran's pes planus and hallux valgus are in any way related, the Board finds that the preponderance of the evidence weighs against the June 2007 opinion.  Moreover, it should be noted that the Veteran has never claimed entitlement to service connection for pes planus.  Because the preponderance of the evidence is against the claim, there is currently an insufficient basis to allow for a grant of service connection for hallux valgus.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hallux valgus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


